ON PETITION FOR REHEARING
In the petition for rehearing filed herein our attention is called to our failure to consider the taxibility of appellee's receipts from shipments to H.H. Robertson Company, at Indiana Harbor, Indiana, and from services rendered C. Rowley Sons, Inc., at Kinttanning, Pennsylvania. The amount involved in the Robertson transaction was $1715, and the amount involved in the Rowley transaction was $25. The gross income tax assessed upon these two sums would have been not more than $17.40. Our failure to treat these items in our original opinion was due to the comparative insignificance of the taxes collected by the State with respect to them. Probably for the same reason the evidence with reference to the nature of these items was meager. However, there was some evidence from which the trial court could have believed that the sale to Robertson Company was a transaction in interstate commerce and that the services to Rowley were performed outside the State of Indiana. If so these receipts were not taxable. Notwithstanding the small amount involved, we should have so pointed out in our original opinion. If, upon the new trial required by our mandate, *Page 556 
it is so found, recovery should be allowed appellee to the extent of taxes shown to have been collected upon these items, together with proper interest thereon.
We are not convinced of other error in the original opinion herein, and the petition for rehearing is therefore overruled.
Emmert, J., not participating.
NOTE. — Reported in 87 N.E.2d 721.